Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), dated July 11, 2011. The order, insofar as appealed from, dismissed count three of the indictment.
It is hereby ordered that the order insofar as appealed from is reversed on the law, that part of defendant’s omnibus motion seeking to dismiss count three of the indictment is denied and that count is reinstated.
Memorandum: The People appeal from an order insofar as it granted that part of defendant’s omnibus motion seeking to dismiss count three of the indictment, charging defendant with endangering the welfare of a child (Penal Law § 260.10 [1]). Based on our review of the sealed grand jury minutes, we conclude that the evidence before the grand jury was legally sufficient to support a prima facie case of endangering the welfare of a child. “A person is guilty of [that crime] when . . . [h]e or she knowingly acts in a manner likely to be injurious to the physical, mental or moral welfare of a child less than [17] years old” (id.). “Actual harm to the child need not result for criminal liability [to be imposed. Rather,] it is ‘sufficient that the defendant act in a manner which is likely to result in harm to the child, knowing of the likelihood of such harm coming to the child’ ” (People v Johnson, 95 NY2d 368, 371 [2000], quoting People v Simmons, 92 NY2d 829, 830 [1998] [emphasis added]). We conclude that the evidence presented to the grand jury, “viewed in the light most favorable to the People, if unexplained and uncontradicted, [was] sufficient to warrant conviction by a *1323trial jury” of the count charging defendant with endangering the welfare of a child (People v Manini, 79 NY2d 561, 568-569 [1992]; see People v Pelchat, 62 NY2d 97, 105 [1984]), based on a determination that defendant’s conduct was likely to be injurious to the physical welfare of the subject child.
All concur except Centra, J.E, and Lindley, J., who dissent and vote to affirm in the following memorandum.